[Cite as In re P.O., 2015-Ohio-4774.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                        GEAUGA COUNTY, OHIO


IN THE MATTER OF: P.O., K.O., G.P.,               :     OPINION
AND A.P., DEPENDENT CHILDREN.
                                                  :
                                                        CASE NO. 2015-G-0028
                                                  :



Appeal from the Geauga County Court of Common Pleas, Juvenile Division. Case No.
13 JF 000332.

Judgment: Affirmed in part, reversed in part, and remanded.


Anita B. Staley, Barthol & Staley, L.P.A., 7327 Center Street, Mentor, OH 44060 (For
Appellant – Brittany Ponn).

James R. Flaiz, Geauga County Prosecutor, and Abbey L. King, Assistant Prosecutor,
Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For Appellee –
Geauga County Jobs and Family Services).

Jeffrey T. Orndorff, Jeffrey T. Orndorff Co., L.P.A., 117 South Street, #110, P.O. Box
1137, Chardon, OH 44024-5137 (Guardian ad litem for P.O.).

Sarah L. Heffter, 401 South Street, #2-B, Chardon, OH 44024 (Guardian ad litem for
K.O.).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Brittany Ponn, mother of minor children P.O. (dob 3/31/09) and

K.O. (5/14/10), appeals from the judgment of the Geauga County Court of Common

Pleas, Juvenile Division, terminating her parental rights. We affirm in part, reverse in

part, and remand the matter for further proceedings.
      {¶2}   On August 29, 2013, the Geauga County Department of Job and Family

Services (“GCJFS”) was granted emergency temporary custody of P.O. and K.O. due to

concerns of parental drug use and unsanitary living conditions.         The children were

subsequently adjudicated dependent and remained in the temporary custody of GCJFS.

A dispositional hearing was held on November 14, 2013, during which the trial court

adopted GCJFS’ case plan. The children remained in GCJFS’ temporary custody and,

on June 11, 2015, a permanent custody hearing was held. Appellant did not personally

appear at the hearing, but was represented by counsel. At the time of the hearing,

appellant had not appeared in the proceedings since November 2014 and had no

contact with the children since May 2014.

      {¶3}   Prior to opening statements, appellant’s counsel objected to the hearing

going forward. Counsel asserted appellant was not properly served with notice of the

permanent custody hearing and, as a result, the trial court lacked personal jurisdiction

over appellant. After reviewing the relevant law, the trial court denied the motion. From

the bench, the court stated:

      {¶4}   The court is satisfied that, first of all, Miss Ponn, we have
             jurisdiction over Miss Ponn from the initial filing in this case, and the
             fact that Miss Ponn appeared in this Court on 10/7/13, requesting
             an attorney who was appointed for her at the expense of the
             County. 11/14/13, she appeared before this Court. 2/24/14 she
             appeared before this Court. 5/15/14 she appeared before this
             Court. 6/2/14 she appeared before this Court. On 8/13/14 she
             appeared before this Court.

      {¶5}   She was, in this Court’s opinion, properly served, both through
             counsel, and in accordance with Rule and Statute, and that the
             Court looks at the case law that has been recited In RE: ALW
             case, can be readily distinguished based on the facts I have just
             mentioned.




                                             2
      {¶6}   Interestingly enough, the Ninth District has actually distinguished its
             In RE: SS Opinion in a case called In RE: DG, 2012 opinion, two
             years later, where they pointed out that the Court’s vacation of the
             termination of parental rights was not based solely on a lack of
             compliance with 2159.29 and the manner that service was
             attempted on a mother.

      {¶7}   However, rather, this Court vacated the permanent custody
             judgment based upon the unique facts of that case, specifically,
             that in this case, it did not appear that she had counsel as well as
             other issues that would render it distinguishable from our case.

      {¶8}   Last but not least, the Court does not believe that a party, and
             there’s no question that Miss Ponn has been a party in this case,
             can and have counsel apparent, can avoid the process simply by
             avoiding the Court.

      {¶9}   And there’s no question that in this case, Miss Ponn has failed to
             appear. She has failed to cooperate with Jobs and Family
             Services, failed to communicate with the Guardian ad Litem, in
             violation of standing orders of this Court, and by the motion filed by
             counsel for Miss Ponn, has even failed to communicate with her
             own attorneys.

      {¶10} To the extent that Miss Ponn does not have notice of these
            proceedings, the Court did not find that conclusion. But it would be
            because Miss Ponn has actively and willfully attempted to avoid the
            Court’s proceedings in these matters for several months. (Sic
            throughout)

      {¶11} After opening statements, trial commenced. GCJFS first called Patrick

Minno to testify. Mr. Minno is a supervisor at Omega Laboratories and testified that

appellant tested positive for various drugs on four separate occasions during the

pendency of the case.

      {¶12} Dr. Alan Shein, the Medical Director of Addiction Medicine Services with

Summa Health System In-Patient Hospitalization at St. Thomas and Akron City

Hospitals, testified that appellant was admitted to a drug detoxification unit at Summa

Health System, St. Thomas Hospital in Akron, Ohio on September 22, 2013. Appellant




                                            3
was diagnosed with opiate dependency.             Dr. Shein recommended appellant seek

follow-up treatment with a separate facility, Turning Point, but was unaware whether she

did so.

          {¶13} Jennifer Marut, a Dual-Diagnosis Clinician with Ravenwood Mental Health

Clinic, testified appellant had an appointment with her on December 10, 2013 for a drug

and alcohol evaluation as well as a mental health evaluation, pursuant to appellant’s

case plan. The appointment, however, was cancelled for unknown reasons. Ms. Marut

tried contacting appellant at several different phone numbers to reschedule and also

drafted a letter for the same purpose. Appellant did not return any of Ms. Marut’s

attempted communications.

          {¶14} Jodi Miller, the GCJFS social worker assigned to appellant’s case, testified

that after the children were placed into emergency temporary custody, appellant took

initial steps and voluntarily admitted herself to detoxification treatment at Summa. After

her detox treatment, Summa scheduled an appointment with Turning Point, a residential

drug treatment facility. Appellant did not attend the appointment and advised Ms. Miller

she felt residential treatment was unnecessary.          Ms. Miller subsequently referred

appellant to Ravenwood for drug and alcohol as well as mental health assessments.

According to Ms. Miller, appellant failed to follow up with Ravenwood and the facility

closed her file in February 2014. Ms. Miller testified she last had contact with appellant

in July 2014 and she was unable to locate appellant after that date.

          {¶15} With respect to appellant’s visitation, appellant consistently visited the

children between October 2013 and late December 2013; during this timeframe,

however, appellant was late for many visits.        Although visitation was available and




                                              4
GCJFS offered transportation, appellant failed to visit from December 24, 2013 through

March 2014. Appellant’s last visit occurred on May 23, 2014 and, since that date, she

has neither contacted GCJFS about the children’s status, nor requested the opportunity

to contact or visit the children.

          {¶16} Ms. Miller testified appellant continued to illegally use drugs throughout

her involvement in the case; appellant made it difficult and ultimately impossible for Ms.

Miller or GCJFS to contact her. And, Ms. Miller testified, even when she was in contact,

appellant routinely failed to comply with her case plans, despite GCJFS’ efforts to

assist.

          {¶17} Ms. Miller testified appellant was arrested in June 2014 for her alleged

involvement in methamphetamine manufacturing. Further, appellant failed to appear for

a November 2014 hearing in the criminal matter and, as a result, a warrant for her arrest

was issued. Ms. Miller noted that appellant’s visitation with the children was suspended

after her arrest; she, however, never moved the court to reinstate visitation.         The

criminal matter was still pending at the time of the permanent custody hearing. There

was no testimony, however, regarding the stage of the pending prosecution.

          {¶18} Ms. Miller testified, at the time GCJFS moved for emergency temporary

custody, the children were unclean; they did not use utensils to eat; they had speech

delays; and were rambunctious as well as, in some cases, hostile, with others. Since

their placement in foster care, they have improved significantly and are doing well in

school and thriving with the foster family. Ms. Miller testified the children have stability

and structure currently and that appellant is unable to provide these necessary living

conditions.




                                              5
       {¶19} Finally, Sandy Pogan, the Guardian ad Litem (“GAL”), testified she had

little contact with appellant. She primarily testified to her contact with the children; in

her view, the children were bonded with their foster parents and had made progress

since their placement. Under the circumstances of the case, Ms. Pogan testified the

children’s best interests would be served by granting GCJFS permanent custody.

       {¶20} After considering the testimony and other evidence, the trial court granted

GCJFS permanent custody. This appeal follows. Appellant assigns three errors, which

we shall address out of order. For her second assignment of error, appellant asserts:

       {¶21} “The court erred when it overruled appellant’s objection regarding mother

having not been properly served with notice of the permanent custody proceedings to

the detriment of the appellant.”

       {¶22} Under this assignment of error, appellant initially contends the trial court

erred in concluding it had personal jurisdiction over her. We do not agree.

       {¶23} Personal jurisdiction may be obtained by service of process, voluntary

appearance, or waiver. Maryhew v. Yova, 11 Ohio St. 3d 154, 156 (1984). An objection

to personal jurisdiction is waived if a party fails to challenge such jurisdiction at her first

appearance in the case. In re A.L.W., 11th Dist. Portage Nos. 2011-P-0050, 2011-P-

0051, and 2011-P-0052, 2012-Ohio-1458, ¶37.              In this matter, appellant initially

appeared in the case on October 7, 2013, seeking appointment of counsel, which the

trial court granted. And she does not dispute the trial court’s finding that, subsequent to

that appearance, she appeared before the court five additional times for hearings. At no

point did appellant object to the court’s jurisdiction over her person.          By failing to

challenge the court’s jurisdiction over her, she forfeited any such challenge on appeal.




                                              6
And, given appellant’s voluntary appearances, we discern no plain error in the court’s

conclusion that it properly exercised personal jurisdiction over appellant.

       {¶24} Next, appellant contends the trial court erred in concluding she received

sufficient notice of the permanent custody hearing.

       {¶25} R.C. 2151.29, which governs service in juvenile proceedings, provides, in

relevant part:

       {¶26} Service of summons, notices, and subpoenas, prescribed by
             section 2151.28 of the Revised Code, shall be made by delivering a
             copy to the person summoned, notified, or subpoenaed, or by
             leaving a copy at the person’s usual place of residence. If the
             juvenile judge is satisfied that such service is impracticable, the
             juvenile judge may order service by registered or certified mail. * * *
             Whenever it appears by affidavit that after reasonable effort the
             person to be served with summons cannot be found or the person’s
             post-office address ascertained, whether the person is within or
             without a state, the clerk shall publish such summons once in a
             newspaper of general circulation throughout the county. The
             summons shall state the substance and the time and place of the
             hearing, which shall be held at least one week later than the date of
             the publication. A copy of the summons and the complaint,
             indictment, or information shall be sent by registered or certified
             mail to the last known address of the person summoned unless it is
             shown by affidavit that a reasonable effort has been made, without
             success, to obtain such address.

       {¶27} Mother relies primarily on the Ninth Appellate District’s decision in In re

S.S., 9th Dist. Wayne No. 10CA0010, 2010-Ohio-6374, in support of her position that

the trial court erred in concluding service was sufficient. In S.S., the appellate court

vacated a trial court’s permanent custody judgment because there was nothing in the

record indicating the mother had been served with the permanent custody motion under

a method that was proper under R.C. 2151.29. While the service in S.S. did not comport

with the statute, the court’s conclusion was not solely premised on a lack of compliance

with R.C. 2151.29. Rather, the court vacated the permanent custody judgment based



                                             7
on the unique facts of the case. Not only was there nothing in the record to indicate that

the appellant-mother had received proper notice of the permanent custody hearing, the

record indicated she did not receive any notice. Moreover, she was not represented by

counsel when the hearing took place. Because the record indicated the mother had no

notice of the permanent custody hearing and was unrepresented, the court concluded

that the trial court was without authority to terminate her parental rights.

       {¶28} Here, the record indicates that appellant had not appeared in the

proceedings, in any capacity, since November 5, 2014, when she appeared

telephonically for a review hearing; and, despite regular efforts via telephone and letter,

appellant’s attorney had been unable to contact her since November 13, 2014.

Appellant’s counsel was served, but was unable to contact appellant.

       {¶29} In attempting to complete service on appellant’s person, the court sent

notice to the only address appellant provided. The initial summons was sent by certified

mail and was returned unclaimed; service was subsequently sent via regular mail, which

was not returned. Although service by regular mail is not specifically contemplated by

R.C. 2151.29, under ordinary circumstances, when regular mail is not returned, service

is presumed perfected pursuant to Civ.R.4.6(D). Although not dispositive, this provides

some indication that appellant had notice of the hearing.

       {¶30} Moreover, appellant was represented by counsel, who received notice and

appeared on appellant’s behalf at the hearing.          And counsel vigorously defended

appellant’s rights, notwithstanding appellant’s ostensible disinterest in reunification.

Under the circumstances of this case, we hold the measures taken by the trial court to

perfect service were sufficient in this matter.




                                              8
       {¶31} Appellant’s second assignment of error lacks merit.

       {¶32} Appellant’s first assignment of error provides:

       {¶33} “The trial court erred in granting the motion for permanent custody as such

decision was against the manifest weight of the evidence and resulted in a manifest

miscarriage of justice.”

       {¶34} A parent has a basic civil right to raise his or her child. See, e.g., In re

J.H., 11th Dist. Lake No. 2012-L-126, 2013-Ohio-1293, ¶87. This right, however, is

subordinate to the child’s best interest. Miller v. Miller, 37 Ohio St. 3d 71, 75 (1988).

       {¶35} R.C. 2151.414 provides the two-part analysis a court must follow in

permanent custody proceedings. Pursuant to R.C. 2141.414(B)(1), a trial court may

grant permanent custody if the court determines, by clear and convincing evidence, that

it is in the best interest of the child to grant permanent custody to the agency and that

any of the following apply:

       {¶36} (a) The child is not abandoned or orphaned, has not been in the
             temporary custody of one or more public children services agencies
             or private child placing agencies for twelve or more months of a
             consecutive twenty-two-month period, or has not been in the
             temporary custody of one or more public children services agencies
             or private child placing agencies for twelve or more months of a
             consecutive twenty-two-month period if, as described in division
             (D)(1) of section 2151. 413 of the Revised Code, the child was
             previously in the temporary custody of an equivalent agency in
             another state, and the child cannot be placed with either of the
             child’s parents within a reasonable time or should not be placed
             with the child's parents.

       {¶37} (b) The child is abandoned.

       {¶38} (c) The child is orphaned, and there are no relatives of the child
             who are able to take permanent custody.

       {¶39} (d) The child has been in the temporary custody of one or more
             public children services agencies or private child placing agencies



                                              9
            for twelve or more months of a consecutive twenty-two-month
            period or the child has been in the temporary custody of one or
            more public children services agencies or private child placing
            agencies for twelve or more months of a consecutive twenty-two-
            month period and, as described in division (D)(1) of section
            2141.413 of the Revised Code, the child was previously in the
            temporary custody of an equivalent agency in another state.

      {¶40} After concluding one of the four factors in R.C. 2141.414(B)(1)(a) – (d)

applies, the trial court must decide, by clear and convincing evidence, whether the

award of permanent custody to an agency is in the child’s best interest based upon a

non-exclusive list of relevant factors which are set forth in R.C. 2151.414(D). They

provide:

      {¶41} (a) The interaction and interrelationship of the child with the child’s
            parents, siblings, relatives, foster caregivers and out-of-home
            providers, and any other person who may significantly affect the
            child;

      {¶42} (b) The wishes of the child, as expressed directly by the child or
            through the child’s guardian ad litem, with due regard for the
            maturity of the child;

      {¶43} (c) The custodial history of the child, including whether the child has
            been in the temporary custody of one or more public children
            services agencies or private child placing agencies for twelve or
            more months of a consecutive twenty-two-month period or the child
            has been in the temporary custody of one or more public children
            services agencies or private child placing agencies for twelve or
            more months of a consecutive twenty-two-month period and, as
            described in division (D)(1) of section 2151.413 of the Revised
            Code, the child was previously in the temporary custody of an
            equivalent agency in another state;

      {¶44} (d) The child’s need for a legally secure permanent placement and
            whether that type of placement can be achieved without a grant of
            permanent custody to the agency;

      {¶45} (e) Whether any of the factors in divisions (E)(7) to (11) of this
            section apply in relation to the parents and child.




                                           10
       {¶46} “Clear and convincing evidence is more than a mere preponderance of

the evidence; it is evidence sufficient to produce in the mind of the trier of fact a firm

belief or conviction as to the facts sought to be established.” In re Aiken, 11th Dist. Lake

No. 2005-L-094, 2005-Ohio-6146, ¶28. In cases involving the termination of parental

rights, an appellate court applies the manifest weight of the evidence standard of

review. In re B.R.C., 11th Dist. Portage Nos. 2013-P-0059 and 2013-P-0060, 2014-

Ohio-69, ¶ 41. Weight of the evidence, in both civil and criminal cases, concerns “‘the

inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other. It indicates clearly to the [finder of fact] that the

party having the burden of proof will be entitled to their verdict, if, on weighing the

evidence in their minds, they shall find the greater amount of credible evidence sustains

the issue which is to be established before them.’” (Emphasis sic.) Eastley v. Volkman,

132 Ohio St. 3d 328, 2012-Ohio-2179, ¶12, citing State v. Thompkins, 78 Ohio St. 3d
380, 387 (1997), quoting Black’s Law Dictionary 1594 (6th Ed.1990).

       {¶47} In support of its decision, the trial court made the following preliminary

findings relating to R.C. 2151.414:

       {¶48} This court finds that clear and convincing evidence that Mother has
             engaged in significant and ongoing abuse of drugs. Further,
             Mother has chosen not to be involved in this case or make any
             effort to be involved in the case. Mother has made no effort to fulfill
             the requirements of the case plan or to take the actions necessary
             to pursue reunification with her children. Because of the actions of
             Mother, she cannot serve as a custodial parent of the children.

       {¶49} In accordance with R.C. 2151.414, this Court finds that clear and
             convincing evidence exists which prevents the children in question
             from being placed with either parent. Neither parent has made any
             reasonable effort at case plan compliance, and both parents have
             demonstrated a lack of commitment to the children by failing to




                                             11
             regularly support, visit, or communicate with the children when they
             are able to do so.

      {¶50} This clear and convincing evidence leads the Court to conclude that
            GCJFS has made reasonable efforts to prevent removal of the
            children from the home throughout the course of the proceedings,
            but Mother and Father have not been willing or able to comply with
            the case plan.”

      {¶51} While the record in this matter supports each of the trial court’s findings,

none of these findings, individually or collectively, correspond to any of the statutory

findings required by R.C. 2151.414(B)(1).       This omission, however, while error, is

harmless in the matter sub judice.

      {¶52} First, appellant does not challenge the trial court’s omission. And, most

importantly, the record demonstrates that the children were both statutorily abandoned

and in the custody of the GCJFS for 12 or more months of a consecutive 22-month

period.

      {¶53} For purposes of R.C. 2151.414(B)(1)(b), “abandoned” is defined by R.C.

2151.011(C), which provides that “a child shall be presumed abandoned when the

parents of the child have failed to visit or maintain contact with the child for more than

ninety days, regardless of whether the parents resume contact with the child after that

period of ninety days.” At the time of the hearing, on June 11, 2015, appellant had not

had any contact, through visitation or otherwise, with the children since May 23, 2014,

well over a year. Appellant, therefore, abandoned the children.

      {¶54} Furthermore, the record demonstrates, at the time of the hearing, the

children had been in GCJFS’ custody for 22 consecutive months. This is more than

sufficient to meet R.C. 2151.414(B)(1)(d). We accordingly conclude that the trial court

erred in failing to memorialize an R.C. 2151.414(B)(1) finding in its judgment; the error,



                                           12
however, was harmless because appellant did not argue the evidence was insufficient

to support such a finding and the record obviously reflects two of these statutory

provisions were applicable to this matter.

       {¶55} With respect to the best-interest analysis, appellant argues the trial court

erred in failing to consider both the wishes of the children, pursuant to R.C.

2151.414(D)(2), as well as failing to specifically consider the interaction and

interrelationship of the children with appellant and any other relevant individuals.

       {¶56} “The [trial] court must consider all of the elements in R.C. 2151.414(D) as

well as other relevant factors.” In re Schaefer, 111 Ohio St. 3d 498, 505, 2006-Ohio-

5513, ¶56. While each factor must be considered, there is not one factor that should be

given greater weight. Id.    Moreover, in considering the best-interest factors, “the trial

court must adequately explain its reasoning from which to permit appellate review.” In

re Ethington, 11th Dist. Trumbull No. 98-T-0084, 1999 Ohio App. LEXIS 3419, *7 (July

23, 1999). Because R.C. 2151.414(D) guides a court’s best-interest analysis, this court

has repeatedly held that every factor must be given proper consideration. In re B.D.,

11th Dist. Lake Nos. 2009-L-003 and 2009-L-007, 2009-Ohio-2299, ¶104; In re Janson,

11th Dist. Geauga No. 2005-G-2656, 2005-Ohio-6713, ¶59; In re Kelley, 11th Dist.

Ashtabula No. 2002-A-0088, 2003-Ohio-194, ¶24; In re Alexander, 11th Dist. Trumbull

No. 96-T-5510, 1997 Ohio App. LEXIS 5742, *7 (Dec. 19, 1997). Therefore, a “juvenile

court’s judgment entry that discusses some -- but not all -- of the factors listed in R.C.

2151.414(D) must be reversed.” (Emphasis added.)              In re Hommes, 11th Dist.

Ashtabula No. 96-A-0017, 1996 Ohio App. LEXIS 5515, *4 (Dec. 6, 1996); Janson,

supra; In re B.D., supra (“the trial court must discuss, in its judgment entry, each of the




                                             13
R.C. 2151.414(D) factors when reaching a determination concerning the best interest of

the child and the failure to do so constitutes prejudicial error.”) See also In re Brown, 98
Ohio App. 3d 337, 343 (3d Dist.1994) (“[t]he court is required by the statute to find, by

clear and convincing evidence, that certain criteria have been met, and the court must

state those findings on the record, such that it is clear to all parties that the decision is

supported by the facts.”) In short, the provisions of R.C. 2151.414(D) are mandatory

and “must be scrupulously observed.” Hommes, supra, *4.

       {¶57} In this case, the trial court drew the following summary conclusion relating

to the children’s best interests: “The Court finds that granting the Motion for Permanent

Custody is in the best interests of the children, and the motion is hereby granted.” This

determination, while perhaps supported by the record, neither discusses the R.C.

2151.414 factors nor connects the facts of this case to those factors. For this reason,

the matter must be reversed and remanded for the limited purpose of permitting the trial

court to engage in the necessary statutory analysis.

       {¶58} Appellant’s first assignment of error has merit.

       {¶59} Appellant’s third assignment of error states:

       {¶60} “Appellant was denied the effective assistance of trial counsel as

guaranteed by the Sixth Amendment to the United States Constitution and Section 10,

Article I of the Ohio Constitution.”

       {¶61} Appellant argues her trial counsel was ineffective for failing to object to the

lack of any evidence relating to the children’s wishes. We do not agree.

       {¶62} When presented with a claim of ineffective assistance of counsel in

proceedings to terminate parental rights, Ohio courts apply the two-prong test set forth




                                             14
in Strickland v. Washington, 466 U.S. 668, 685 (1984). In re Ridenour, 11th Dist. Lake

Nos. 2004-L-168, 2004-L-169, and 2004-L-170, 2005-Ohio-349, ¶9. To demonstrate

ineffective assistance of counsel, a party “* * * must show that counsel's performance

was deficient and * * * that the deficient performance was so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” In re Colbert, 11th Dist.

Ashtabula No. 2000-A-0028, 2000 Ohio App. LEXIS 5249, *7 (Nov. 9, 2000).

       {¶63} The GAL’s final report includes a section captioned “Wishes of Child(ren)”

Under this rubric, the GAL states:

       {¶64} “The children are thriving. [The children’s step siblings] are currently living

with [their father] in his parents’ home and are well adjusted; [the children] remain with

foster parents and like visiting [their step siblings, “Daddy” and “grandma” at [the step-

siblings’ father’s home] for a few hours on Saturday. P.O. expressed she likes her new

school.”

       {¶65} In a previous report, filed in January 2014, the GAL further emphasizes

that “the children are happy in their foster home and are thriving.”

       {¶66} Moreover, each of the children had separate counsel to represent their

rights and interests at the permanent custody hearing. Counsel for each child noted

they have been in custodial limbo for some time and the children desperately need

stability and permanency as soon as possible.           Although these points were not

conveyed directly by the children, counsel can be viewed as a mouthpiece of the

children’s wishes. These wishes were represented on record and advocated for at the

hearing.




                                            15
       {¶67} Given the foregoing, there was evidence of the children’s wishes placed

on record and appellant’s lack of objection cannot be viewed as unreasonable. We

discern no deficient performance and thus conclude appellant has failed to meet her

burden under Strickland.

       {¶68} Appellant’s final assignment of error lacks merit.

       {¶69} For the reasons discussed above, this matter is affirmed in part, reversed

in part, and remanded. Appellant’s first assignment of error has limited merit and, as a

result, the matter must be reversed and remanded for the narrow purpose of allowing

the trial court to conduct a full, statutory best-interest analysis in light of the testimony

and evidence submitted at the hearing. Appellant’s remaining arguments and assigned

errors are without merit.



TIMOTHY P. CANNON, P.J., concurs,

COLLEEN MARY O’TOOLE, J., dissents, Dissenting Opinion to follow.




                                             16